Citation Nr: 1823479	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-27 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for right hand injury residuals, claimed as a broken 5th digit.  

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for left knee disorder.

6.  Entitlement to service connection for bilateral pes planus.

7.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

8.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service with the U.S. Navy from August 1992 to February 1997.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decision in May 2012 issued by the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing held in July 2017 and a transcript is of record.  The record was held open for 60 days to allow the Veteran the opportunity to obtain post-service clinical records.  However, neither he nor his representative has identified or submitted such evidence.

The issues of entitlement to service connection for a right shoulder disorder, right hand injury residuals, a low back disorder, a right knee disorder, a left knee disorder, bilateral pes planus, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The Veteran was treated for PFB during service and there is competent and credible evidence of continuing symptomatology since separation from service; there is also an approximate balance of positive and negative evidence as to whether his current PFB is related to service. 

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PFB are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103 (a)-compliant notice in correspondence dated in October 2011 and March 2012. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  The Veteran has not identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the Board's grant of service connection for PFB represents a complete grant of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.


Law and Analysis

The Veteran seeks service connection for PFB he contends had its onset during military service and that has continued since service discharge. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  PFB is not listed in section 3.309(a).  

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  After careful consideration of the evidence, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, any reasonable doubt is resolved in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Service treatment records confirm that sometime in 1995, the Veteran was given a shaving waiver on a temporary basis.  It appears the Veteran's condition was under control with a shaving waiver with no evidence of sequelae by discharge as there are no records of additional follow-up evaluations or clinical findings pertinent to PFB during his remaining years of service.  At his separation physical in September 1996, the Veteran denied a history of skin diseases.  Also, clinical evaluation of his skin, head, face and neck was normal. 

The next relevant evidence is in December 2011, when the Veteran underwent VA examination.  At that time he reported a history of breaking out after shaving with a razor.  He was then given a shaving cream which made it worse, so he was given a "no shave chit."  Currently, the Veteran does not shave so he has no problem.  He wears a beard, which he trims periodically, but did report a few left over bumps and that the skin is irritated.  Objectively, there were no active lesions of PFB observed.  Exam of facial skin showed one 4-mm spot of thickening under the chin, which could be the residual of PFB or a pimple unrelated to PFB.  The skin was otherwise negative for erythema, tenderness, scars, swelling, or recurrence of PFB.  The clinical impression was PFB resolved without evidence of recurrence.

In July 2017, the Veteran testified that he was not currently treated for PFB, because he was told there is nothing that can really be done for it, but to just let his beard grow.  He also testified however that even when he trims his beard down, the PFB can still recur.

In this case, the record contains favorable evidence in the form of service treatment records documenting the diagnosis of PFB in service, the Veteran's credible testimony regarding recurring PFB since service, and the 2011 VA opinion diagnosing PFB resolved and placing the onset of the disorder in service.  The Board finds that it is as likely as not that the Veteran's current PFB is a continuation of the same diagnosis noted in service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.303(d). 

The Veteran is afforded the benefit of the doubt.  Service connection for PFB is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PFB is granted.


REMAND

The Veteran is seeking service connection for a right shoulder disorder, low back disorder, right hand injury residuals, left knee disorder, right knee disorder, pes planus, and headache disorder, which he asserts are related to his military service.  After review of the record, the Board finds that additional evidentiary development is necessary before a decision can be reached on the merits.

There is some indication that the Veteran received care through private providers, within a year of leaving service.  At his 2017 hearing, the Veteran testified that he sought private treatment about 6 months after service discharge in 1997, but did not provide specific identifying information that would allow VA to request these records.  The earliest clinical records are dated in 2011, more than 14 years after his discharge from active duty in 1997.  The Veteran should be asked to identify the facility(ies) at which he was treated and the approximate dates of treatment so the records can be obtained.  This is important as more complete medical records may corroborate the Veteran's allegations of continuity of symptomatology since service and will provide a better understanding of his medical history.  Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.).  

If the Veteran's historical medical records are obtained, new examinations should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the names of any private medical facility or medical care providers who provided treatment since his discharge from service in 1997, as referenced in his July 2017 hearing testimony.  He should be asked to provide as much information as possible that will assist in locating the records, including the inclusive dates of treatment and the full address of the medical facilities and/or providers.  The Veteran should be requested to execute and return all needed releases or authorizations to obtain such records.

2.  IF any medical records pre-date the 2011 records are obtained and show treatment or a diagnosis for a right shoulder disorder, low back disorder, right hand injury residuals, left knee disorder, right knee disorder, pes planus, or headache disorder since service, then the RO should consider whether the Veteran should be scheduled for examinations to determine the onset and etiology of those claimed disabilities.  If additional examinations are scheduled, the electronic claims file, including any uploaded and relevant records, must be made accessible to each examiner.

3.  After the above action is completed, if the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals (Board) or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


